ICJ_090_OilPlatforms_IRN_USA_1998-03-10_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS
(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

COUNTER-CLAIM

ORDER OF 10 MARCH 1998

1998

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PETROLIERES
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
D’AMERIQUE)

DEMANDE RECONVENTIONNELLE

ORDONNANCE DU 10 MARS 1998
Official citation:

Oil Platforms (Islamic Republic of Iran
v. United States of America), Counter-Claim,
Order of 10 March 1998, I.C.J. Reports 1998, p. 190

Mode officiel de citation:

Plates-formes pétrolières (République islamique d'Iran
c. Etats-Unis d'Amérique), demande reconventionnelle,
ordonnance du 10 mars 1998, C.IJ. Recueil 1998, p. 190

 

N° de vente:
ISSN 0074-4441 Sales number 700
ISBN 92-1-070764-8

 

 

 
190

INTERNATIONAL COURT OF JUSTICE
YEAR 1998

10 March 1998

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN y. UNITED STATES
OF AMERICA)

COUNTER-CLAIM

ORDER

Present: Vice-President WEERAMANTRY, Acting President; President
SCHWEBEL; Judges ODA, BEDJAOUI, GUILLAUME, RANJEVA,
HERCZEGH, SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOLMANS, REZEK; Judge ad hoc
Ricaux; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45 and 80 of the Rules of Court,

Makes the following Order:

1. Whereas, on 2 November 1992, the Government of the Islamic
Republic of Iran (hereinafter “Iran”) filed in the Registry of the Court an
Application instituting proceedings against the Government of the United
States of America (hereinafter “the United States”) in respect of a dispute
191 OIL PLATFORMS (ORDER 10 III 98)

“aris[ing] out of the attack and destruction of three offshore oil pro-
duction complexes, owned and operated for commercial purposes by
the National Iranian Oil Company, by several warships of the United
States Navy on 19 October 1987 and 18 April 1988, respectively”;

whereas, in its Application, Iran, maintaining that those acts constituted
“a fundamental breach” of various provisions of the Treaty of Amity,
Economic Relations and Consular Rights between the United States of
America and Iran, which was signed in Tehran on 15 August 1955 and
entered into force on 16 June 1957 (hereinafter “the 1955 Treaty”), and
of international law, invoked Article XXI, paragraph 2, of the 1955
Treaty as the basis of the Court’s jurisdiction; and, whereas at the end of
its Application, it set out its claims as follows:

“On the basis of the foregoing, and while reserving the right to
supplement and amend these submissions as appropriate in the
course of further proceedings in the case, the Islamic Republic
respectfully requests the Court to adjudge and declare as follows:

(a) that the Court has jurisdiction under the Treaty of Amity to
entertain the dispute and to rule upon the claims submitted by
the Islamic Republic;

(6) that in attacking and destroying the oil platforms referred to in
the Application on 19 October 1987 and 18 April 1988, the
United States breached its obligations to the Islamic Republic,
inter alia, under Articles I and X (1) of the Treaty of Amity and
international law;

(c) that in adopting a patently hostile and threatening attitude
towards the Islamic Republic that culminated in the attack and
destruction of the Iranian oil platforms, the United States
breached the object and purpose of the Treaty of Amity, includ-
ing Articles I and X (1), and international law;

(d) that the United States is under an obligation to make repara-
tions to the Islamic Republic for the violation of its interna-
tional legal obligations in an amount to be determined by the
Court at a subsequent stage of the proceedings. The Islamic
Republic reserves the right to introduce and present to the
Court in due course a precise evaluation of the reparations
owed by the United States; and

(e) any other remedy the Court may deem appropriate”:

2. Whereas, on 8 June 1993, within the fixed time-limit, as extended by
the Order made by the President of the Court on 3 June 1993, Iran filed
its Memorial, at the end of which it made the following submissions:
192 OIL PLATFORMS (ORDER 10 III 98)

“In the light of the facts and arguments set out above, the Gov-
ernment of the Islamic Republic of Iran requests the Court to
adjudge and declare:

1. That the Court has jurisdiction under the Treaty of Amity to
entertain the dispute and to rule upon the claims submitted by
Tran;

2. That in attacking and destroying the oil platforms referred to in
Iran’s Application on 19 October 1987 and 18 April 1988, the
United States breached its obligations to Iran, inter alia, under
Articles I, IV (1) and X (1) of the Treaty of Amity and interna-
tional law, and that the United States bears responsibility for the
attacks; and

3. That the United States is accordingly under an obligation to
make full reparation to Iran for the violation of its international
legal obligations and the injury thus caused in a form and amount
to be determined by the Court at a subsequent stage of the pro-
ceedings. Iran reserves the right to introduce and present to the
Court in due course a precise evaluation of the reparation owed
by the United States; and

4. Any other remedy the Court may deem appropriate”;

3. Whereas, on 16 December 1993, within the time-limit fixed for the
filing of the Counter-Memorial, as extended by the Order made by the
President of the Court on 3 June 1993, the United States, referring to
Article 79 of the Rules of Court, raised a preliminary objection to the
jurisdiction of the Court, at the end of which it requested that the
Court “decline to entertain the case”; and whereas, by a Judgment dated
12 December 1996, the Court rejected the “objection . . . according to
which the Treaty of 1955 does not provide any basis for the jurisdiction
of the Court” and found

“that it has jurisdiction, on the basis of Article XXI, paragraph 2, of
the Treaty of 1955, to entertain the claims made by the Islamic
Republic of Iran under Article X, paragraph 1, of that Treaty”;

4. Whereas, on 23 June 1997, within the new time-limit fixed by the
Order made by the President of the Court on 16 December 1996, the
United States filed its Counter-Memorial, entitled “Counter-Memorial and
Counter-Claim”; whereas it stated, in the introduction to that Counter-
Memorial that, on the one hand, “Part VI sets forth the US counter-
claim in this case, which is based on facts directly at issue in assessing
Jran’s claim” and, on the other hand, “As required by Article 80 of the
Court’s Rules, this counter-claim is ‘directly connected with the subject-
matter’ of Iran’s claim, and ‘comes within the jurisdiction of the Court’”;
whereas, in Part VI of its Counter-Memorial, the United States sets out
the factual background, the reasons for which it considers that the Court

6
193 OIL PLATFORMS (ORDER 10 III 98)

has jurisdiction to hear the counter-claim and that the counter-claim
is admissible, and its submission that “Iran’s actions against US vessels
violated Article X of the 1955 Treaty”; and, whereas at the end of the
Counter-Memorial, it made the following submissions:

“On the basis of the facts and arguments set out above, the Gov-
ernment of the United States of America requests that the Court
adjudge and declare:

1. That the United States did not breach its obligations to the
Islamic Republic of Iran under Article X (1) of the Treaty of
Amity between the United States and Iran, and,

2. That the claims of the Islamic Republic of Iran are accordingly
dismissed.

With respect to its counter-claim, and in accordance with
Article 80 of the Rules of the Court, the United States requests that
the Court adjudge and declare:

1. That in attacking vessels, laying mines in the Gulf and otherwise
engaging in military actions in 1987-1988 that were dangerous
and detrimental to maritime commerce, the Islamic Republic of
Iran breached its obligations to the United States under Article X
of the 1955 Treaty, and

2. That the Islamic Republic of Iran is accordingly under an obliga-
tion to make full reparation to the United States for violating the
1955 Treaty in a form and amount to be determined by the Court
at a subsequent stage of the proceedings.

The United States reserves the right to introduce and present to
the Court in due course a precise evaluation of the reparation.owed
by Iran.”

+ * x

5. Whereas, by a letter dated 23 June 1997, filed at the same time as its
Government’s Counter-Memorial, the Agent of the United States
informed the Court of the following:

“In connection with the Counter-Claim, the United States had
requested on March 26 that the Government of Iran enter into nego-
tiations for the payment of compensation to the United States for
damages incurred from Iran’s actions, on the ground that they vio-
lated Article X of the 1955 Treaty. By letter dated June 12, Iran
replied to that request, proposing instead that the Parties conduct
negotiations on a broader range of subjects. Iran’s proposal in this
respect was not acceptable to the United States. Accordingly, the
Parties have not agreed to enter into negotiations regarding the mat-
ters involved in the US Counter-Claim” ;
194 OIL PLATFORMS (ORDER 10 JI 98)

and whereas the Registrar communicated a copy of that letter, together
with the Counter-Memorial, to the Agent of Iran;

6. Whereas, in a letter dated 2 October 1997, the Agent of Iran, refer-
ring to that communication, stated as follows:

“In the Counter-Memorial and Counter-Claim of the United States
dated 23 June 1997, paragraph 6.10, it was asserted that the Gov-
ernment of the Islamic Republic of Iran has not agreed to enter into
negotiations in relation to the counter-claim. That statement was
not, however, accompanied by the correspondence which has been
exchanged between the Parties.

In order fully to inform the Court on this question, I attach hereto
copies of [that correspondence]. The Court will see that, through this
exchange of letters, Iran did agree to discuss all legal issues arising
between the United States and Iran in relation to the period covered
by the case before the Court”;

whereas, in that letter, he also stated the following:

“I should further observe that Iran has serious objections to the
admissibility of the United States counter-claim. It is Iran’s position
that the counter-claim as formulated by the United States does not
meet the requirements of Article 80 (1) of the Rules. Iran requests a
hearing on this question, as provided for in Article 80 (3) of the
Rules. Iran would wish, prior to that hearing, to submit a brief state-
ment explaining its objections to the counter-claim. In light of the
fact that the Vice-President has scheduled a meeting with the Agents
of the Parties on 17 October 1997 to consider further proceedings in
this case, | would hope that it will be possible at that meeting to dis-
cuss, amongst other issues, the procedure and modalities for the
hearing under Article 80 (3) in relation to the counter-claim” ;

and whereas the Registrar sent a copy of that letter and of its enclosures
to the Agent for the United States;

7. Whereas, on 17 October 1997, the Vice-President of the Court,
acting as President in the case by virtue of Article 13, paragraph 1, and
Article 32, paragraph 1, of the Rules of Court, held a meeting with the
Agents of the Parties in order to find out their views as to the further
proceedings in the case; whereas the two Agents agreed that their respec-
tive Governments would submit written observations on the question of
the admissibility of the United States counter-claim; and whereas the
Agent of Iran envisaged that his Government would then present oral
observations on the question;

8. Whereas, by a letter dated 20 October 1997, the Agent of the United
States, referring to the views expressed during that meeting, let it be
known that his Government

8
195 OIL PLATFORMS (ORDER 10 III 98)

“under[stood] that any order by the Court [would] limit the filing of
these submissions to the issue set forth in Rule 80 (3) of the Rules of
Court, in other words, to the connection of the counter-claim to
Iran’s claim”;

and whereas the Registrar communicated a copy of this letter to the
Agent of Iran;

9. Whereas, by a letter dated 21 October 1997, the Registrar, on the
instructions of the Court, invited the Iranian Government to specify in
writing, by 18 November 1997 at the latest, the legal grounds on which it
relied in maintaining that the Respondent’s counter-claim did not meet
the requirements of Article 80, paragraph 1, of the Rules of Court; and
whereas, in that letter, the Registrar stated that the Government of the
United States would in turn be invited to present its views on the ques-
tion during the month following the filing of Iran’s observations; and
whereas the Registrar sent a copy of that letter to the United States the
same day;

10. Whereas, by a letter dated 27 October 1997, the Agent of Iran
stated as follows:

“Iran does not share the views of the United States as expressed in
its letter of 20 October 1997 that Iran’s submissions are to be limited
to the issues set forth in Article 80, paragraph 3, of the Rules. As
provided for in Article 80, paragraph 1, of the Rules, a counter-
claim may only be presented provided that it is directly connected
with the subject-matter of the claim of the party and that it comes
under the jurisdiction of the Court. Pursuant to the Registrar’s letter
of 21 October 1997, Iran’s submissions will be directed to showing
the legal grounds why the counter-claim presented by the United
States does not meet these requirements, as indicated in Iran’s letter
of 2 October 1997.

As the Court is aware, Iran has requested a hearing pursuant to
Article 80, paragraph 3, of the Rules. Iran understands that the
Court will address this request after receiving the written submis-
sions of the Parties”;

and whereas the Registrar sent a copy of that letter to the Agent of the
United States;

11. Whereas, by a communication from its Agent dated 18 November
1997 and filed in the Registry on that day, Iran forwarded to the Court a
document entitled “Request for Hearing in Relation to the United States
Counter-Claim Pursuant to Article 80 (3) of the Rules of Court”, which
contained its observations on the admissibility of the counter-claim; and
whereas, by a letter dated 18 November 1997, the Registrar sent a copy

9
196 OIL PLATFORMS (ORDER 10 III 98)

of that document to the United States Government, and informed the
Iranian Government that he had done so that same day;

12. Whereas, in the introduction to its written observations, Iran
states that in its Judgment of 12 December 1996, the Court ruled, on the
one hand, that only Article X, paragraph 1, of the Treaty of Amity was
applicable to the Iranian claim, thereby limiting Iran “to contesting the
legality of the attack on the platforms under Article X (1)... and under no
other provision”, and, on the other hand, that “the aspect of Article X (1)
of the Treaty which relates to the present affair is that relating to free-
dom of commerce between the territories of the Parties”, the case being
thus limited to that question; whereas it submits that, “[dJespite the spe-
cific and precise nature of the issues which remained for decision as a
result of the Court’s Judgment of 12 December 1996, the Respondent has
now chosen to react by lodging a counter-claim of a sweeping and gen-
eral character”, in a way which is inconsistent “with its previously declared
position on claims under the Treaty”; whereas Iran makes the following
criticisms of this “change of position”:

“First, the United States seeks to widen the dispute to provisions
of the Treaty of Amity, Articles X (2)-(5), which were never in ques-
tion in the proceedings to date, and have never been mentioned
before by the United States. Second, the United States also seeks to
widen the dispute to include US claims concerning Iran’s overall
conduct throughout the period 1987-1988, when it has always been
its position in the preliminary objection phrase that such overall
conduct, at least in so far as it concerned the United States, was
irrelevant in this case, and specifically brought its preliminary objec-
tion to limit Iran’s claim as far as possible. Third, and most impor-
tantly, the United States has effectively refused to seek to resolve
these wider disputes by diplomatic negotiations, despite Iran’s agree-
ment to such negotiations” ;

and whereas Iran adds that the seven specific attacks described in the
counter-claim, which are alleged to have been carried out against “US
vessels”, fall “wholly outside the scope of the Treaty of Amity, and in
particular the provisions of Article X (1) dealing with freedom of com-
merce between the territories of the High Contracting Parties”, and hence
it is claimed that, “following the Court’s Judgment of 12 December 1996,
there is. . . no basis in the Treaty on which the Court can evaluate the
legality of these alleged attacks in this case”;

13. Whereas Iran states that it is “convinced that the United States
counter-claim, as formulated, is inadmissible under Article 80, para-
graph 1, of the Rules”; whereas it “therefore asks the Court to hear the
Parties pursuant to Article 80, paragraph 3, of the Rules, in order to

10
197 OIL PLATFORMS (ORDER 10 III 98)

decide whether or not the question presented in the United States
counter-claim ‘shall be joined to the original proceedings’”; and whereas
Iran states that “in summarizing its objections in its written statement, [it]
reserves the right to further particularize and develop them in the hearing
for which Article 80, paragraph 3, specifically provides” ;

14. Whereas, in the body of its written observations, Iran maintains
that neither of the two conditions required by Article 80 of the Rules of
Court for a counter-claim to be presented — namely, on the one hand,
that the counter-claim and the original claim must be “directly con-
nected” and, on the other hand, that the counter-claim must “come
within the jurisdiction of the Court” — are met in the present case;

15. Whereas Iran first of all claims that the United States counter-
claim is not sufficiently specific for the Court to be able to determine
whether it is directly connected with the principal claim; whereas it
points out that “the counter-claim is not limited to the seven incidents
referred to in paragraph 6.08” and argues that “it does nothing more
than allege unspecified Iranian interference with unspecified maritime
trade between the United States and Iran”; and whereas Iran argues
that “no counter-claim may be filed after submission of the Counter-
Memorial”, it challenges the right which the United States reserves
“to add further instances of Iranian attacks on US vessels in the [Persian]
Gulf in 1987-1988”, whilst noting that “in any event, in the case of
each such instance which the United States may subsequently seek to
introduce, it would be necessary to apply the test of admissibility under
Article 80 of the Rules”;

16. Whereas Iran then states that there is no direct connection between
the counter-claim and the principal claim, either general, or with regard
to the specific cases of attacks which, according to the counter-claim,
were allegedly carried out on “United States shipping” ;

17. Whereas, as regards the first point, Iran explains its position as
follows:

“To the extent that the United States Counter-Claim consists of a
general assertion of the violation of freedom of commerce and navi-
gation between the United States and Iran, either under Article X (1)
or under Article X (3)-(5), there is not even the appearance of any
legal or factual connection between such a violation and the attacks
on the platforms. The United States did not attack the platforms
because of any alleged Iranian attacks on vessels engaged in trade
between Iran and the United States, whether or not such vessels
were US vessels within the meaning of Article X (2)”;

11
198 OIL PLATFORMS (ORDER 10 III 98)

18. Whereas Iran, having furthermore analysed each of the specific
attacks on vessels alleged by the Respondent in detail, from the stand-
point of the admissibility of the counter-claim, states that that analysis
“is based on the presentation of these incidents made by the United
States” and “is entirely without prejudice to Iran’s position at any sub-
sequent phase of the present proceedings” ; and whereas at the end of that
analysis Iran concludes first of all that “no fewer than six incidents
involved vessels which were not .. . engaged in commerce or even naviga-
tion between the territories of the High Contracting Parties” and that
those incidents are accordingly “irrelevant to a counter-claim which is
founded on an assertion of a violation of freedom of commerce and navi-
gation between the two countries”; whereas Iran concludes secondly that,
although the seventh vessel (the Texaco Caribbean) was, it could be
argued, “covered by Article X (1) of the Treaty which is the provision by
reference to which the legality of the attack on the platforms is to be
appreciated”, that vessel was not a United States flagged vessel and “in
any event, there is no factual or legal link whatever between the alleged
attack on the Texaco Caribbean and the attacks on the platforms”; and
whereas, thirdly, Iran concludes, on the one hand, that

“even assuming that there may be a sufficient legal link (connexité
juridique) between claims of a breach of freedom of commerce
under Article X (1) of the Treaty (which pursuant to the Court’s
Judgment of 12 December 1996 now forms the sole basis of Iran’s
Application) and claims of breaches of freedom of navigation under
Articles X (3)-(5), only two of the incidents involved US vessels
within the meaning of Article X (2) which were even arguably
covered by those paragraphs (Bridgeton and Sea Isle City)”

and, on the other hand, that “[iln any event, none of these incidents, even
on the facts alleged by the United States, raises, even arguably, a case of
violation of Article X (3)-(5)”;

19. Whereas, whilst restating its position that the United States
counter-claim does not come within the jurisdiction of the Court and is
therefore inadmissible, on this ground also, Iran observes moreover that
“it is... not entirely clear from the language of Article 80, paragraph 3,
of the Rules whether the hearing for which that paragraph provides
extends to cover an objection . . . based on lack of jurisdiction”; whereas
Iran recognizes that, although “a State is normally entitled to question
the Court’s jurisdiction over a claim prior to being called on to respond
to the merits of that claim”, “proceedings under Article 80 are [not] a
substitute for a preliminary objection”, since the hearing for which
Article 80, paragraph 3, provides “is evidently intended to be a brief one,

12
199 OIL PLATFORMS (ORDER 10 III 98)

to which the protective provisions of Article 79 of the Rules do not as
such apply” ; whereas Iran considers that “the decision the Court is called
upon to make under Article 80, paragraph 3, concerns exclusively the
question of whether or not the counter-claim should be joined to the
original proceedings” and does not prejudice in any way the right of the
party objecting to the counter-claim “to make any defence relating either
to the admissibility or to the merits of the counter-claim in a subsequent
phase of the proceedings”; whereas, therefore, Iran “reserves the right,
if necessary, to lodge preliminary objections in respect of the United
States counter-claim” ; and whereas it notes however that “the fact that a
counter-claim is plainly outside the Court’s jurisdiction is relevant for the
purposes of Article 80, paragraph 3” in so far as, on the one hand “a
counter-claim which fails to satisfy the express requirement imposed by
Article 80, paragraph 1, should not be joined to the original proceedings,
whether the failure relates to lack of connection or lack of jurisdiction”,
and, on the other hand, “there may well be a link between an evident lack
of jurisdiction and the lack of direct connection” as, Iran alleges, is the
case here;

20. Whereas, in the concluding remarks to its written observations,
Iran alleges that, in general, the State responding to the counter-claim is
“at a significant disadvantage” since it “is apparently confined to a single
written pleading, whereas the counter-claimant will have both the first
and the last written word on the matter”; whereas Iran maintains that in
this instance “the generalized claim of the United States with respect to
the period of 1987-1988 covers a series of incidents with respect to which
Iran has important additional claims of its own”, and whereas, “[ilf the
United States counter-claim was admitted, Iran would necessarily be
forced to seek leave to introduce such claims”, otherwise it would be
“severely prejudiced”; and whereas Iran also argues that “[ijf the case
were to be widened in the way proposed by the United States, this might
also prejudice third States’ interests”, since “Article 40, paragraph 3, of
the Statute of the Court only provides that a new case is notified to third
States” and that “[no] such provision is made with respect to
counter-claims” :

21. Whereas, by a communication from its Agent dated 18 December
1997 and received in the Registry on that day, the United States submit-
ted to the Court its observations on the admissibility of the counter-claim
set out in its Counter-Memorial, taking the observations submitted by
Iran into consideration; and whereas, by a letter dated 18 December
1997, the Registrar communicated a copy of the observations of the
United States Government to the Iranian Government, informing the lat-
ter, on the one hand, that the Court would decide on future proceedings
on the basis of the documents now before it and, on the other hand, that

13
200 OIL PLATFORMS (ORDER 10 III 98)

the Agents of the Parties would be informed of the decision in due
course; and whereas, the same day, the Registrar transmitted that infor-
mation to the Government of the United States;

22. Whereas, in the introduction to its written observations, the United
States submits that Iran’s request for a hearing on the matter was made
pursuant to Article 80, paragraph 3, of the Rules of Court and that:

“Under the Rules of Court, the only legally relevant issue now is
whether there is ‘doubt’ as to whether the US counter-claim is
‘directly connected to the subject-matter’ of Iran’s claim. Here, there
can be no such doubt. There is therefore no basis for Iran’s demand
for a hearing or for its insistence that the counter-claim not be joined
to the original proceedings” ;

whereas the United States maintains that Iran “asks the Court . . . to
address issues going far beyond the limits of Article 80 (3), including
sweeping objections to jurisdiction and admissibility of the counter-
claim”; whereas, in the first part of its observations, the United States
submits that Iran “essentially seeks a separate procedure similar to pre-
liminary objections under Article 79” and draws, between the proceed-
ings provided for, respectively, in Article 79 and in Article 80 of the Rules
of Court, analogies which are “false” in so far as “the Party facing the
counter-claim initiated the case and chose the forum”; and whereas it
draws the attention of the Court to the following:

“Moreover, the Court could face great practical difficulties in
seeking to resolve Iran’s objections to admissibility at this stage in the
context of Article 80 (3). Many of Iran’s objections to jurisdiction
and admissibility involve contested matters of fact which the Court
cannot effectively address and decide at this stage, particularly
not in the context of the abbreviated procedures of Article 80 (3).

3 Should the Court decide to consider these issues in the present context, the
United States would have to request a further opportunity to address them in
greater detail in writing before the Court rendered any decision” ;

23. Whereas the United States considers that “Iran . . . regularly mis-
characterizes the key legal requirements of Article 80”; whereas the
United States points out that under that provision the counter-claim
must be directly connected “to the subject-matter of the claim, not to the
claim itself”; whereas from this it infers that “[a] proper counter-claim
need not be a mirror image of the claim or rest upon precisely the same

14
201 OIL PLATFORMS (ORDER 10 III 98)

theory or facts” but that it “must be sufficiently linked to the facts or
circumstances giving rise to the claim — the ‘subject-matter’ — to enable
the Court to address both efficiently in the context of a single proceed-
ing”; whereas it argues that for the Court to rule, within a single pro-
ceeding, on claims where there are substantial common elements “helps
to reduce the burden on the Court .. . guards against inconsistent results,
and helps the Court to reach a just and rational result”; and whereas,
having analysed the case-law of the Court and of its predecessor, it
reaches the conclusion that the decisions of those two Courts reflect “this
practical understanding of the necessary connection between claim and
counter-claim” ;

24, Whereas, in the second part of its written observations, the United
States seeks to show that its counter-claim is “directly connected to the
subject-matter” of Iran’s claim; whereas it accuses Iran of putting for-
ward an “artificial and illogical definition of the subject-matter of the
[main] claim” by asking the Court “to consider only the US defensive
actions against [Iran’s] platforms” and “to exclude Iran’s prior conduct
leading to those actions”; and whereas it maintains that the factual con-
nection between the subject-matter of Iran’s case and the United States
counter-claim is direct and compelling since

“the facts and circumstances that caused the United States to engage
Iran’s oil platforms — Iranian attacks on, and threats to, merchant
shipping, including US shipping and US nationals — are at the heart
of the US defence to Iran’s claims”

and “[t]hese same facts and circumstances are likewise the basis of the US
counter-claim” ;

25. Whereas the United States goes into greater detail of Iran’s alleged
actions which, according to the United States, justified “under . . . the law
of self-defence and the 1955 Treaty’s provision”, the “defensive actions”
which it took, in October 1987, against the Rostam Platform, then,
in April 1988, against the Sirri and Sassan Platforms; and whereas it
explains that in committing those acts Iran violated the 1955 Treaty, not
only because the “seven specific Iranian attacks” which it describes dam-
aged its vessels, but also because the consequences of Iran’s conduct for
the overall exercise of navigational rights protected by the 1955 Treaty
were the following:

“Tran’s pattern of armed attacks against neutral shipping created
threatening conditions which interfered with the ability of all US-
flag and US-owned ships and US nationals to exercise their rights
under the Treaty. Substantial damages resulted, including increases
in the costs of operating both US-flag and US-owned commercial
vessels and the warships protecting them. Insurance and labour

15
202 OIL PLATFORMS (ORDER 10 III 98)

costs increased; steaming times increased; vessels were forced to
carry smaller cargoes in order to pass through the relative safety of
shallower waters” ;

26. Whereas the United States, whilst it maintains that the Iranian
objections to the jurisdiction of the Court to entertain its counter-claim
“are not appropriate for consideration at this stage [of the case]”, intends
nonetheless “[to] comment briefly on some of Iran’s argument concerning
the 1955 Treaty”; whereas it alleges that “Iran’s jurisdictional arguments
seek to force all of the US counter-claim into the confines of Article X (1)
of the 1955 Treaty”, of which it provides a debatable interpretation, and
whereas “[iJssues involving the relationship between that Article and the
US counter-claim await the Court’s eventual decision regarding the inter-
pretation and application of that Article”; whereas it argues that “Iran’s
specific objections to the application of paragraphs X (2) through X (5)
of the Treaty are without merit”, in so far as, inter alia, “these provisions
are not limited to ships involved in trade between the United States and
Iran”; and whereas it adds that “the exclusion of warships in Article X (6)
is not applicable to Article X (5)”, since attacks on United States war-
ships protecting United States commercial vessels must “be viewed as
endangering and denying access to those commercial vessels as well” ;

27. Whereas the United States rejects the Iranian contention that the
United States counter-claim “is not admissible because it is not framed
clearly or with sufficient precision”; whereas it asserts that the counter-
claim “has been stated with sufficient precision to be understood by
Iran”; and whereas it observes that, although it has reserved the right to
prove other Iranian ship attacks, “Iran itself has frequently sought to
reserve the right to prove additional matters supporting its claims”;

28. Whereas the United States also denies that there is any basis to the
Iranian argument that it too could have made a counter-claim, pointing
out that “Iran initiated [these proceedings], asserting claims that it alone
selected” ; and whereas it denies that its counter-claim affects the rights of
third parties since “[t]he other States potentially interested in the . ..
counter-claim have indicated their consent or lack of objection to the
counter-claim” ;

29. Whereas, in the third part of its written observations, the United
States reiterates its conviction that, contrary to what is maintained by

16
203 OIL PLATFORMS (ORDER 10 III 98)

Iran, no hearing is required in the present circumstances; it points out
that the expression “after hearing the Parties”, which appears in para-
graph 3 of Article 80 of the Rules “comels] into operation only if the
Court determines that there is ‘doubt’ as to the requisite ‘connection
between the question presented by way of counter-claim and the subject-
matter’ ”, which is not the case here; and whereas it adds that “[t]he prin-
ciples of justice and of sound judicial administration require no different
result” since “[t]he question of connection . . . here is simple and straight-
forward” and that “[t]he relevant considerations are fully explained in the
papers submitted by the Parties”;

30. Whereas, in its concluding observations, the United States submits
that “the Court should now decide to join the questions presented by the
US counter-claim to the original proceeding” since “[bloth claim and
counter-claim arise out of the same circumstances and require the Court
to examine and decide many of the same factual and legal issues” ;

31. Whereas, having regard to Article 80, paragraph 3, of its Rules,
and having received detailed written observations from each of the Parties,
the Court is sufficiently well informed of the positions they hold with
regard to the admissibility of the claims presented as counter-claims by
the United States; and whereas, accordingly, it does not appear necessary
to hear the Parties further on the subject;

x * x

32. Whereas in this case Iran does not dispute that the United States
claim is presented not as a defence on the merits, but as a “counter-
claim” within the meaning of Article 80 of the Rules of Court; whereas it
is not disputed that the claim has been “made in the Counter-Memorial
of the party presenting it, and [appears] as part of the submissions of that
party”, in accordance with Article 80, paragraph 2; whereas, however,
Iran denies that the counter-claim meets the requirements of “jurisdic-
tion” and of “direct connection” set out in Article 80, paragraph 1, and
whereas it falls to the Court to determine whether these requirements are
met in this particular case;

33. Whereas the Court has already had occasion to state the reasons
why the admissibility of a counter-claim as such is contingent on those
conditions in the following terms:

“Whereas the Respondent cannot use a counter-claim as a means of
referring to an international court claims which exceed the limits of its
jurisdiction as recognized by the parties; and whereas the Respondent
cannot use that means either to impose on the Applicant any claim it
chooses, at the risk of infringing the Applicant’s rights and of compro-
mising the proper administration of justice; and whereas it is for that
reason that paragraph 1 of Article 80 of the Rules of Court requires

17
204 OIL PLATFORMS (ORDER 10 III 98)

that the counter-claim ‘comes within the jurisdiction of the Court’ and
‘that it is directly connected with the subject-matter of the claim of the
other party’” (Application of the Convention on the Prevention and
Punishment of the Crime of Genocide, Order of 17 December 1997,
1. C.J. Reports 1997, pp. 257-258, para. 31);

* OK

34. Whereas the Court has found, in its Judgment of 12 December
1996, that its jurisdiction in the present case covers claims made under
Article X, paragraph 1, of the 1955 Treaty, which is worded as follows:
“Between the territories of the two High Contracting Parties there shall
be freedom of commerce and navigation”;

35. Whereas, in its Judgment of 12 December 1996, the Court indi-
cated, inter alia,

“it would be a natural interpretation of the word ‘commerce’, in Ar-
ticle X, paragraph 1, of the Treaty of 1955 that it includes commer-
cial activities in general — not merely the immediate act of purchase
and sale, but also the ancillary activities integrally related to com-
merce” (Oil Platforms (Islamic Republic of Iran v. United States of
America), Preliminary Objection, Judgment, I C.J. Reports 1996,
p. 819, para. 49).

and whereas it added that:

“Article X, paragraph 1, of the Treaty of 1955 does not strictly
speaking protect ‘commerce’ but ‘freedom of commerce’. Any act
which would impede that ‘freedom’, is thereby prohibited. Unless
such freedom is to be rendered illusory, the possibility must be enter-
tained that it could actually be impeded as a result of acts entailing
the destruction of goods destined to be exported, or capable of
affecting their transport and their storage with a view to export”
(ibid., para. 50);

36. Whereas the counter-claim presented by the United States alleges
attacks on shipping, the laying of mines, and other military actions said
to be “dangerous and detrimental to maritime commerce”; whereas such
facts are capable of falling within the scope of Article X, paragraph 1, of
the 1955 Treaty as interpreted by the Court; and whereas the Court has
jurisdiction to entertain the United States counter-claim in so far as the
facts alleged may have prejudiced the freedoms guaranteed by Article X,
paragraph 1;

+ *

37. Whereas the Rules of Court do not define what is meant by
“directly connected” ; whereas it is for the Court, in its sole discretion, to

18
205 OIL PLATFORMS (ORDER 10 III 98)

assess whether the counter-claim is sufficiently connected to the principal
claim, taking account of the particular aspects of each case; and whereas,
as a general rule, the degree of connection between the claims must be
assessed both in fact and in law;

38. Whereas, in the present case, it emerges from the Parties’ submis-
sions that their claims rest on facts of the same nature; whereas they
form part of the same factual complex since the facts relied on —
whether involving the destruction of oil platforms or of ships — are
alleged to have occurred in the Gulf during the same period; whereas the
United States indicates, moreover, that it intends to rely on the same
facts and circumstances in order both to refute the allegations of Iran and
to obtain judgment against that State; and whereas, with their respective
claims, the two Parties pursue the same legal aim, namely the establish-
ment of legal responsibility for violations of the 1955 Treaty;

39. Whereas the Court considers that the counter-claim presented by
the United States is directly connected with the subject-matter of the
claims of Iran;

x O*

40. Whereas in the light of the foregoing, the Court considers that the
counter-claim presented by the United States satisfies the conditions set
forth in Article 80, paragraph 1, of the Rules of Court;

a * x

41. Whereas a decision given on the admissibility of a counter-claim
taking account of the requirements set out in Article 80 of the Rules in no
way prejudges any question which the Court will be called upon to hear
during the remainder of the proceedings;

42. Whereas in order to protect the rights which third States entitled
to appear before the Court derive from the Statute, the Court instructs
the Registrar to transmit a copy of this Order to them;

43. Whereas when, in accordance with the provisions of its Rules, the
Court decides, in the interests of the proper administration of justice, to
rule on the respective claims of the parties in a single set of proceedings,
it must not, for all that, lose sight of the interest of the Applicant to have
its claims decided within a reasonable period of time;

44. Whereas, during the meeting which the Vice-President of the Court
held on 17 October 1997 with the Agents of the Parties (see paragraph 7
above), the Agents envisaged a new exchange of written pleadings on the
merits; and whereas the Agent of Iran, when asked about the time his
Government would need in order to present a Reply, if such proved
necessary, indicated that, without prejudice to the question of whether
that pleading should also cover the counter-claim, a time-limit of one year

19
206 OIL PLATFORMS (ORDER 10 III 98)

as from the date of filing of the Counter-Memorial would seem necessary
to reply to it; and whereas at the end of its written observations (see
paragraphs 21 et seg. above), the United States expressed itself as follows
in that connection:

_ “As to the schedule of future proceeding on the merits of this case,
the United States would not object should Iran ask under Article 45 (2)
of the Rules of Court for permission to submit a Reply to the US
Counter-Memorial to accompany its defence to the US counter-
claim, if the United States is also authorized to file a Rejoinder. The
United States notes, however, that Iran received the US Counter-
Memorial and Counter-Claim late in June 1997, nearly six months
ago. Iran thus already has had as long to study the US document as
the United States had to write it. Therefore Iran should be required
to submit any Reply within six months. The United States should
then be given as much time to prepare its Rejoinder as Iran will have
had from June 1997 to the filing of its Reply”;

45. Whereas, taking into account the conclusions it has reached above,
the Court considers that it is necessary for Iran to file a Reply and for the
United States to file a Rejoinder relating to the claims of both Parties;
and whereas it is necessary moreover, in order to ensure strict equality
between the Parties, to reserve the right of Iran to present its views in
writing a second time on the United States counter-claim, in an addi-
tional pleading the filing of which may be the subject of a subsequent
Order;

46. For these reasons,
THE CouRT,

(A) By fifteen votes to one,

Finds that the counter-claim presented by the United States in its
Counter-Memorial is admissible as such and forms part of the current
proceedings;

IN FAVOUR: Vice-President Weeramantry, Acting President; President
Schwebel; Judges Oda, Bedjaoui, Guillaume, Ranjeva, Herczegh, Shi,
Fleischhauer, Koroma, Vereshchetin, Higgins, Parra-Aranguren, Kooij-
mans, Rezek;

AGAINST: Judge ad hoc Rigaux;

20
207 OIL PLATFORMS (ORDER 10 IIT 98)

(B) Unanimously,

Directs Iran to submit a Reply and the United States to submit a
Rejoinder relating to the claims of both Parties and fixes the following
dates as time-limits for the filing of these pleadings:

For the Reply of Iran, 10 September 1998;
For the Rejoinder of the United States, 23 November 1999; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this tenth day of March, one thousand nine
hundred and ninety-eight, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Islamic Republic of Iran and the Government of the United States
of America, respectively.

(Signed) Christopher G. WEERAMANTRY,
Vice-President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.

Judges Opa and Hicains append separate opinions to the Order of the
Court.

Judge ad hoc RiGAux appends a dissenting opinion to the Order of the
Court.

(Initialled) C.G.W.
(Initialled) E.V.O.

21
